DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 12/14/2020. Claims 11-30 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "the second category" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the second group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the second group" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 28 recites the limitation "the second group" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fridman et al. (Fridman, US 2008/0134282).
As per claim 11, Fridman teaches a method, comprising: 
determining a characteristic of a user entity (paragraph [0037, 0038, 0039, 0042, 0051, 0060]-his user entity profile, location, and type as the characteristics of a user entity); 
accessing, using one or more processors, a first group of one or more offensive words based on the characteristic of the user entity (ibid-see also paragraphs [0041, 0042, 0062]-as his offensive word list based on the above user entity characteristics, and processor hereinafter); 

receiving, using one or more processors, a string of words, wherein one or more detected offensive words is selected from the string of words that matches words from the consolidated list (ibid, paragraph [0039]-his text communication including detected offensive words matching his table of offensive word listings); and 
processing the string of words, using one or more processors, based upon the detection of offensive words in the string of words (ibid-paragraphs [0044-0046]-as his processing the string of words, including filtering, modifying, deletion of the content for transmission). 
As per claim 12, Fridman further teaches the method of claim 11, wherein the first group of one or more offensive words is accessed and suggested to the user entity based on the characteristic of the user entity (ibid, Fig. 1 items 110, 140, 105, paragraphs [0041, 0042, 0052-0056]-his list of offensive words, accessed and suggested/presented to a user entity). 
claim 13, Fridman further teaches the method of claim 12, wherein the first group of one or more offensive words is suggested based on a match of the characteristic of the user entity with an identified characteristic of the first group of one or more offensive words (ibid-his tables as suggested, managed, and presented to user entity, and deemed “appropriate” as offensive words, based on a characteristic, such as location, type, and word listings). 
As per claim 14, Fridman further teaches the method of claim 13, wherein the characteristic is a geographical region (ibid-see claim 1, characteristic and location discussion as the geographical region). 
As per claim 15, Fridman further teaches the method of claim 11, wherein the characteristic is a type associated with the user entity (ibid-see claims 1, and 13, including type, profile, and paragraphs [0038-0042]-including characteristic type information associated with a user entity). 
As per claim 16, Fridman further teaches the method of claim 11, wherein the characteristic is based on words present in the consolidated list (ibid-see above paragraphs [0041, 0042]-his words and type based characteristics of the list). 
As per claim 17, Fridman further teaches the method of claim 11, wherein the first group of one or more offensive is a group of offensive words on a list of 
As per claim 18, Fridman further teaches the method of claim 11, wherein the user entity is a person, a website, or a business entity (ibid, see also paragraphs [0041, 0042, 0053, 0054]-his operators, service providers and other entities). 
As per claim 19, Fridman further teaches the method of claim 11, wherein the characteristic of the user entity comprises a user preference identifying a plurality of categories of words that should be filtered, wherein the plurality of categories includes the first category and the second category (ibid-paragraphs [0042, 0046, 0038]-his plurality of categories, and filtering policies specified by user preference, and filtering thereof). 
As per claim 20, Fridman further teaches the method of claim 11, wherein each word in the first group of one or more words, each word in the second group of one or more words and each word in the string of words comprises an abbreviation, a single word, a phrase, or a sentence (ibid-paragraph [0039]). 
As per claim 21, Fridman further teaches the method of claim 11, wherein the first group of one or more offensive words and the second group of one or more offensive words are wholly unique and independent of one another, or 
As per claim 22, Fridman further teaches the method of claim 11, wherein the first group of one or more offensive words is provided by a first source and the second group of one or more offensive words is provided by a second source, wherein the first source is different than the second source (ibid-paragraph [0042]-his offensive word set table specified by each different user). 
As per claim 23, Fridman further teaches the method of claim 12, wherein the first source or the second source comprises a user, a service administrator, a third party, a government institution having jurisdictional authority for a user, a non-governmental institution with which the user is associated or any combination thereof (ibid-paragraph [0042-0056]-his user, administrator, operator and combination thereof as the source). 
As per claim 24, Fridman further teaches the method of claim 11, wherein the string of words is input from a user to a service (ibid-see also paragraph [0005, 0039]-his communication service, from a user); and 

As per claim 25, Fridman further teaches the method of claim 11, wherein the string of words is output to a user from a service (ibid-see also paragraph [0005, 0039]-his communication service, from a user); and 
the output to the user is modified if an offensive word is detected in the string of words (ibid, paragraph [0029]-his modified message based on detected offensive word). 
As per claim 26, Fridman further teaches the method of claim 25, wherein modification of the output comprises one of the group consisting of: 
deleting the string of words such that the string of words is not displayed to the user (ibid, paragraphs [0044-0046]-his filtering module, deleting,  blocking all word strings to the user, and/or offensive words, censoring/obscuring the strings, and/or the offensive words); 
deleting the offensive word from the string of words such that the offensive words within the string of words is not displayed to the user (ibid);
censoring the string of words such that the string of words is not displayed to the user (ibid); and

As per claim 27, Fridman further teaches the method of claim 11, wherein the string of words is input from an input user to a service and output to an output user from the service (ibid-see also paragraph [0005, 0039]-his communication service, from a user, Fig. 1); 
wherein the input from the user is rejected if an offensive word is detected that matches an offensive word within the first group of one or more offensive words (ibid-see above filter discussion); and
the output to the second user is modified if an offensive word is detected that matches an offensive word in within the second group of one or more offensive words (ibid-see above filter discussion). 
As per claim 28, Fridman further teaches the method of claim 11, wherein the first group of offensive word and the second group of offensive words are received from a common repository of offensive words (ibid-paragraph [0042]-his generic table of a plurality of groups of offensive words). 
As per claim 29, claim 29 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to 
a non-transitory computer-readable medium encoded with instructions for commanding the one or more data processors to execute steps of a method that comprises (ibid): determining a characteristic of a user entity (see claim 1, corresponding and similar limitation); accessing, using one or more processors, a first group of one or more offensive words based on the characteristic of the user entity, the first group of one or more offensive words being associated with a first category of offensive words (ibid); generating, using one or more processors, a consolidated list of offensive words for the user that includes the first group of one or more of offensive words (ibid); receiving, using one or more processors, a string of words, wherein one or more detected offensive words is selected from the string of words that matches words from the consolidated list (ibid); and
processing the string of words, using one or more processors, based upon the detection of offensive words in the string of words (ibid). 
As per claim 30, claim 30 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the a non-transitory computer-readable medium is deemed to embody the method, such that Fridman teaches a non-transitory computer-readable medium encoded with instructions .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
3/13/2021